--------------------------------------------------------------------------------

Exhibit 10.8
Mr. Dave Coller
3565 Summit Drive
Pocatello, Idaho 83201




February 4, 2009




Dear Mr. Coller,


On behalf of SMSC (the “Company), I am pleased to offer you the position of
Senior Vice President of Worldwide Operations.  This Corporate Officer position
will be based at our Headquarters located in Hauppauge, NY and reports directly
to Christine King, CEO.  This offer is subject to background check verifications
by a third party provider.


In return for your contributions you will receive and be eligible for the
following:


Annualized Base Salary
You will be paid at the bi-weekly rate of $12,115.38, which is equivalent to
$315,000.00 on an annual basis.


New Hire Inducement Stock Options
An SMSC stock option grant of 75,000 SMSC shares which vests over five years at
one-fifth of the option shares per year will be granted and valued based on the
closing price per share of SMSC common stock on the NASDAQ on your first day of
employment.  You will be required to execute the Company’s standard form stock
option agreement to receive these options.


Annual Stock Appreciation Rights Award
The Company shall grant to you 28,000 stock appreciation rights (“SARS”) on an
annual basis which will be awarded quarterly on the same schedule as such grants
are made to the Directors of the Company pursuant to the terms and conditions of
the plan from which such grants are made.  The first such grant of 7,000 SARS
will be granted in April 2010.  25% of each such SAR grant will vest on each of
the first four anniversaries of the grant date of such SAR provided you continue
to remain employed by the Company on each of the applicable vesting
dates.  Notwithstanding anything herein to the contrary, from time to time, the
Board or the Compensation Committee, in its sole discretion may modify the grant
to include a partial or total substitution of alternative equity based
instruments or to increase or decrease the number of SARs or alternative equity
based instruments awarded.


Incentive Plan
You will be eligible as a full year participant in the Management Incentive
Bonus Plan (the “MIP Plan”) on the first day of the Company’s fiscal quarter
immediately following your hire date with an annual at-plan incentive bonus
target of 75% of your base salary.


Sign-on Bonus
Effective on your first day of employment, the Company will provide a $100,000
sign-on bonus in Restricted Stock which will vest 25% after your first
anniversary, 25% after your second anniversary and the final 50% on the third
anniversary of your employment.


Additionally, the Company shall reimburse you for all reasonable and actual
documented expenses associated with your resignation from PMC Sierra.  This
includes expenses such as your original new hire bonus, temporary living
expenses and travel costs that are actually paid back to PMC Sierra based upon
your employment agreement with them.  These actual expenses will be treated as
part of your relocation and will be paid by Paragon Relocation after you submit
a relocation expense report for reimbursement.  These incurred expenses will be
grossed up by the Company to neutralize any Federal and State tax liability.

 
 

--------------------------------------------------------------------------------

 

Dave Coller
February 4, 2009
Page 2 of 4


Incentive Savings & Retirement Plan
You will be eligible to participate on the first of the month following the
completion of three months of employment.  At that time, you can contribute up
to 100% of salary (highly compensated employees - 12%) per pay period up to a
maximum annual contribution as defined by law.  Employees who are considered
highly compensated will be informed at the time of eligibility.  SMSC
contributes 66 2/3% for each $1.00 you contribute up to 6% of your eligible
compensation.  The employer matching contribution will be invested in SMSC
Company Stock.  This program is a “before-tax” program, also known as a “401(k)”
Plan, which allows employees to save before-tax dollars on a favorable basis.


Group Insurance Benefits
SMSC provides a full range of health and welfare “flex” benefits.  There is a
contributory fee for some of the insurance coverages; however, the major costs
of these coverages are assumed by the Company.  Elected group benefits commence
on your first day of employment.  A Summary of Benefits is enclosed.


Executive Disability
You will be eligible for Company paid Individual Executive Disability Income
Insurance (up to 1/3rd of salary), subject to physical exam and obtaining
underwriting.  This is in addition to the LTD plan provided under the “flex”
benefits program.


Paid Vacation
Vacation is accrued monthly to provide for an accrual rate of twenty (20) days
per year or four (4) weeks per year.


Paid Holidays
Eleven (11) paid holidays per year based on the Company’s current holiday
schedule.


Educational Assistance
The Company will pay tuition for job-related degree or advanced degree courses
in accordance with the provisions of the Company’s Tuition Reimbursement
Program.


Executive Severance Benefit (the “Executive Benefit”)
You will be eligible for the Executive Severance Benefit under the SMSC
Severance Plan (the “Plan”), a copy of which is enclosed, but with a benefit
equal to one year’s salary and reimbursement of one year's COBRA payment upon
the occurrence of required “Relocation” as defined in Section 9(a) of the Plan
or “Other Events” as defined in Section 9(c) of the Plan..  Except as set forth
in the immediately preceding sentence, your severance benefits, including
without limitation the timing and manner of any payments, will be governed by
the terms and conditions of the Plan.


Executive Relocation Program
The Company will reimburse you for typical costs of relocation including a
guaranteed buy-out and home sale incentive for your home in Pocatello,
Idaho.  In addition, the Company will fully tax protect reportable,
non-deductible income resulting from relocation payments to you or on your
behalf.  In the event you voluntarily leave the Company’s employ on or before
four years from the first date of your employment, you will be required to
immediately pay to the Company, based on the schedule below, the applicable
portion of the total of the relocation costs paid to you or on your behalf,
including tax protection payments, which were reportable income to you.  The
taxable relocation costs will be earned out at a rate of 25% of the total of the
expenses for each completed year of service following your hire date.  For
example, if the sum of the taxable relocation costs paid to you is $100,000 and
you voluntarily resign two years after your hire date or you are terminated for
cause including unsatisfactory job performance, you will have earned out 50% of
the total taxable relocation costs ($50,000).  In this example, you would be
obligated to repay the unearned 50% portion of the taxable relocation costs
($50,000).  The relocation benefits are administered through Paragon Relocation
Resources.


A detailed Relocation Benefits Guide is enclosed for your perusal.  Your
acceptance of this offer will serve to acknowledge that you understand and agree
to your obligation in exchange for relocation assistance.

 
 

--------------------------------------------------------------------------------

 

Dave Coller
February 4, 2009
Page 3 of 4


Section 409A Compliance
(i)    The intent of the parties hereto is that payments and benefits under this
offer letter comply with Section 409A of the Internal Revenue Code of 1986, as
amended and the regulations promulgated thereunder (the “Code”) (except to the
extent exempt as short-term deferrals or otherwise) and, accordingly, to the
maximum extent permitted, this offer letter shall be interpreted to be in
compliance therewith.


(ii)    It is intended that each installment, if any, of the payments and
benefits, if any, provided to you under this Agreement shall be treated as a
separate “payment” for purposes of Section 409A of the Code.  Neither the
Company nor you shall have the right to accelerate or defer the delivery of any
such payments or benefits except to the extent specifically permitted or
required by Section 409 of the Code.


(iii)  All reimbursements and in-kind benefits provided under this offer letter
(including, the provision of relocation benefits pursuant hereto) shall be made
or provided in accordance with the requirements of Section 409A of the Code to
the extent that such reimbursements or in-kind benefits are subject to Section
409A of the Code.  All expenses or other reimbursements paid pursuant hereto
that are taxable income to you shall in no event be paid later than the end of
the calendar year next following the calendar year in which you incur such
expense or pay such related tax.  With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A of the Code, (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit and
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.


Miscellaneous Provisions
Your eligibility to participate in the various compensation and benefits plans
offered by the Company, including without limitation the MIP Plan, is subject to
your compliance with the terms and conditions of each plan.  The Company retains
sole and absolute discretion to modify, amend or terminate any such compensation
and benefit plans at any time.


This offer letter shall be governed by and construed in accordance with the laws
of the State of New York, without reference to its principles of conflicts of
law.  This offer letter, the documents referenced herein, and any other
documents you execute upon commencing employment shall constitute the entire
agreement among the parties hereto with respect to your employment hereunder,
and supersedes and is in full substitution for any and all prior understandings
or agreements with respect to your employment.  This offer letter may be amended
only by an instrument in writing signed by the parties hereto, and any provision
hereof may be waived only by an instrument in writing signed by the party or
parties against whom or which enforcement of such waiver is sought.  The failure
of any party hereto at any time to require the performance by any other party
hereto of any provision hereof shall in no way affect the full right to require
such performance at any time thereafter, nor shall the waiver by any party
hereto of a breach of any provision hereof be taken or held to be a waiver of
any succeeding breach of such provision or a waiver of the provision itself or a
waiver of any other provision of this offer letter.  Any provision of this offer
letter (or portion thereof) which is deemed invalid, illegal or unenforceable in
any jurisdiction shall, as to that jurisdiction and subject to this section, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions thereof in such
jurisdiction or rendering that or any other provisions of this offer letter
invalid, illegal, or unenforceable in any other jurisdiction.  Any disagreement,
dispute, controversy or claim arising out of or relating to this Agreement or
the interpretation hereof or any agreements relating hereto or contemplated
herein or the interpretation, breach, termination, validity or invalidity hereof
shall be settled exclusively and finally by arbitration provided that neither
party hereto shall be required to submit to arbitration claims for injunctive
relief.  The arbitration shall be conducted in accordance with the Commercial
Arbitration Rules (the “Rules”) of the American Arbitration Association (the
“AAA”), except as amplified or otherwise varied hereby.  The Company and you
jointly shall appoint one individual to act as arbitrator within thirty (30)
days of initiation of the arbitration.  If the parties shall fail to appoint
such arbitrator as provided above, such arbitrator shall be appointed by the
President of the New York Bar Association and shall be a person who maintains
their principal place of business in the New York metropolitan area and shall be
an attorney, accountant or other professional licensed to practice by the State
of New York who has substantial experience in employment and executive
compensation matters.  All fees and expenses of such arbitrator shall be shared
equally by the Company and you.  The situs of the arbitration shall be New York
City.  Any decision or award of the arbitral tribunal shall be final and binding
upon the parties to the arbitration proceeding.  The parties hereto hereby waive
to the extent permitted by law any rights to appeal or to seek review of such
award by any court or tribunal.  The arbitration award shall be paid within
thirty (30) days after the award has been made.  Judgment upon the award may be
entered in any federal or state court having jurisdiction over the parties and
shall be final and binding.  Each party shall be required to keep all
proceedings related to any such arbitration and the final award and judgment
strictly confidential; provided that either party may disclose such award as
necessary to enter the award in a court of competent jurisdiction or to enforce
the award, and to the extent required by law, court order, regulation or similar
order.

 
 

--------------------------------------------------------------------------------

 

Dave Coller
February 4, 2009
Page4 of 4


The Immigration Reform and Control Act of 1986 require that employers must
verify the identity and work authorization of all new employees.  You are
therefore requested to complete Section 1 of the attached Form I-9 “Employment
Eligibility Verification” and bring this to us together with one of the original
documents listed in Section 2 under List A to establish identity and employment
eligibility or one from List B to establish identity and one from List C to
establish employment eligibility on your first day of employment.


Also enclosed is a copy of the Company’s standard form Employee Agreement for
your review and execution.  Please return signed copies along with this offer
letter.


You may accept this offer of employment and the terms and conditions thereof by
confirming your acceptance in writing by February 13, 2009.  In anticipation of
you accepting this offer, we would like to confirm your planned start date of
March 2, 2009 as previously discussed.  This offer of employment is not a
contract or commitment of employment for any period of time; you remain an “at
will” employee should you accept this offer.  Please complete sign and date in
the section below, keep one copy of the letter for your records and return one
copy to me along with the signed Employee Agreement in the enclosed stamped,
self-addressed envelope.


We are enthusiastic about your joining us, and believe that our ambitious
business plans and goals will provide every opportunity for you to achieve your
personal and professional objectives.  In the meantime, if you have any
questions, please do not hesitate to contact me at 631-435-6360 (office) or at
jim.mulski@smsc.com (email).


We are looking forward to you joining the team to help us take SMSC to the next
level.



 
Sincerely,
      /s/ James F. Mulski   
James F. Mulski
 
Vice President
 
Human Resources





Accepted and agreed.
Signature:
  /s/ Dave Coller          
Date:
  2/9/09          
Starting Date:
  3/2/09  



Enclosures:
Summary of Benefits
401K Plan
Severance Plan
U.S. Domestic Employee Relocation Benefits Guide (Executive Program)
Employee Agreement
Form I-9
 
 

--------------------------------------------------------------------------------